ORDER
PER CURIAM.
Upon review of this recently docketed matter, the court considers whether Lourdes A. Aytona’s appeal was timely filed.
On May 7, 2013, the United States Court of Appeals for Veterans Claims entered judgment in Aytona’s case. Her notice of appeal was received on August 2, 2013.
To be timely, a notice of appeal must be received by the Court of Appeals for Veterans Claims within 60 days of the entry of judgment. See 38 U.S.C. § 7292(a); 28 U.S.C. § 2107(b); Fed. R.App. P. 4(a)(1).
Accordingly, It Is Ordered That:
(1) Aytona is directed to show cause, within 45 days of the date of filing of this order, why this appeal should not be dismissed as untimely. The Secretary of Veterans Affairs may also respond within that time.
(2) The briefing schedule is stayed.